CARTER, J. —
Defendant herein appeals from a judgment of the Superior Court of Alameda County in favor of plaintiff, awarding $7,500 for the damages allegedly sustained by plaintiff as the result of the construction of a subway in the street fronting her property. This is one of a series of similar cases in which the facts, rights and liabilities, are substantially the same. All material legal questions here presented are disposed of in a decision this day filed in the case of Bose *876v. State of California, No. 16040, ante, p. 713 [123 Pac. (2d) 505], Upon the authorities there cited and for the reasons there given, the judgment herein is affirmed.
Shenk, J., Curtis, J., and Houser, J., concurred.
Appellant’s petition for a rehearing was denied April 2, 1942. Gibson, C. J., Edmonds, J., and Traynor, J., voted for a rehearing.